Citation Nr: 1422718	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due  to herbicide exposure.

2.  Entitlement to service connection for retinal detachment with proliferative vitreoretinopathy of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2013, the Veteran testified during a Videoconference Board hearing before the undersigned.  

The Virtual VA paperless claims processing system contains a Travel Board hearing transcript dated in October 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The issue of entitlement to service connection for retinal detachment with proliferative vitreoretinopathy of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service did not include duty in, or visitation to, Vietnam and he did not serve along the demilitarized zone (DMZ) in Korea during the period from April 1968 through August 1971 and is thus not presumed to have been exposed to herbicides, including Agent Orange, nor is there probative evidence of such exposure.

2.  The preponderance of the competent medical and other evidence of record shows that the Veteran did not exhibit diabetes mellitus in service, or to a compensable degree within one year after discharge from service (or, indeed, until many years thereafter), and there is no such evidence linking it to service, to include herbicide exposure. 


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO provided pre-adjudication VCAA notice by letter dated in February 2009.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  The RO also provided VCAA notice by letter dated in April 2011.  This letter notified the Veteran of the evidence needed to substantiate the claim for diabetes mellitus due to herbicide exposure.  

Ideally, any required VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If for whatever reason it is not, or the provided notice is inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), so that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the issuance of the April 2011 VCAA notice letter, the Veteran's diabetes claim on appeal was readjudicated in an SOC dated in June 2011 and an SSOC dated in August 2011. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was not examined for the purpose of addressing his diabetes mellitus claim.  VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As discussed below, the Veteran's claim rests on his assertion that he was exposed to Agent Orange, which would trigger a presumption of service connection.  Therefore in this case, the Veteran's claims turn largely on the locations and dates of his service (establishing his purported exposure to herbicides), rather than on any medical question.  Moreover, the Veteran makes no contention that his diabetes had its onset in service, within one year of service discharge, or is related to his active service other than his purported exposure to herbicides.  As such, the Board finds that a VA examination or medical opinion in this case is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

Discussion of the Veteran's October 2013 Travel Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue of entitlement to service connection for diabetes mellitus was identified.  Information was elicited from the Veteran concerning the etiology and onset of this disorder.  The nature of his exposure to herbicides was discussed as well.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  As there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, type II, within one year of service, the above provision is not applicable. 

Alternatively, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  Id. 

The Department of Defense (DoD) has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the Demilitarized Zone (DMZ), including a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  The DoD publication with respect to herbicide agent use in Korea during the stated period includes a list of specific military units subordinate to the 2nd Infantry Division and the 3rd Brigade of the 7th Infantry Division that serve in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See "Herbicide Exposure and Veterans with Covered Service in  Korea," 75 Fed. Reg. 53, 202 (August 31, 2010).  Field artillery, signal and engineer troops also were supplied as support personnel to various elements of these Infantry Divisions during the time of the confirmed use of Agent Orange.  

Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  38 C.F.R. § 3.307(a)(6)(iv)).

Analysis

The Veteran is seeking to establish service connection for diabetes mellitus on a presumptive basis due to his alleged exposure to herbicides while at the DMZ in Korea from February 20, 1966, to July 10, 1967.  

As an initial matter, although the Veteran's post-service treatment records do not reflect an expressed diabetes mellitus, type II diagnosis, lab results dated in December 2008 from Family Medical Center revealed an elevated serum glucose level of 191 and a Hemoglobin A1c of 8 percent.  The lab results indicated that a healthy adult would have a Hemoglobin A1c of 4.8 to 5.9 percent, and a diabetic adult would have a Hemoglobin A1c higher than 7 percent.  Additionally, private treatment records from Charlotte Eye, Ear, Nose & Throat Associates, P.A. showed that in June 2002, the Veteran had previously undergone repair of a complicated retinal detachment with severe proliferative diabetic retinopathy in the right eye involving silicone oil placement in October 2001.

Here, although diabetes mellitus type II is a disease presumptively associated with herbicide exposure, the Veteran's  personnel records show that he served in Korea from February 20, 1966 to July 10, 1967, which does not include a period of time for which herbicide exposure may be presumed for units that served along the Korean DMZ.  Indeed, VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  However, review of that section reveals that the DoD has determined that herbicides were used along the DMZ in Korea between April 1968 and July 1969.  The Board further notes that 38 C.F.R. § 3.307 was recently amended to include service between April 1, 1968, and August 31,1971.  38 C.F.R. § 3.307(a)(6)(iv)).  The Veteran himself has claimed that he served in Korea from February 1966 to July 1967.  Therefore, his service falls outside the temporal parameters of possible exposure to herbicides in Korea, and he cannot be found entitled to consideration of his claim based on the presumptive provisions in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iv).  The Board further notes that the Veteran has not alleged, and the record does not show, that he had service in Vietnam during the Vietnam era.  

The Veteran instead argues that the date range used by the DOD for herbicide use in Korea is wrong.  He says he recalls the use of herbicides (Agent Orange) while he was in the DMZ in Korea.  Specifically, in his October 2013 hearing testimony, he described an occasion in which Agent Orange was sprayed and "blew on us."  He stated that he got red blotches on his back and the foliage was killed.  He also submitted lay statements from men who served in the DMZ in Korea with him to support his assertions.  In a buddy statement, H.J. indicated that in March 1967, a supply and transportation officer confided to him that he was using Agent Orange to kill vegetation around the compound and the road up to the MAC area.  In another buddy statement, W.B. indicated that he served in the DMZ in Korea from February 1966 to July 1967, and Agent Orange was sprayed around camp during this time period.  In another buddy statement, J.B. indicated that he served in the DMZ of Korea from 1966 to January 1968.  He reported that during his tour of duty, he observed an eight-foot wide space void of vegetation.  He indicated that a commanding officer informed him that a general had made arrangements to have the southern border of the DMZ sprayed with Agent Orange during the summer of 1967.

To the extent that the Veteran has indicated that he was exposed to herbicides in the DMZ in Korea from February 1966 to July 1967, and has provided statements from individuals who heard from others regarding the possible use of herbicides during this timeframe, the Board notes that any such assertions, alone, provide no persuasive evidence in support of the claim.  The Board finds that the recollections of these individuals offered several decades after the fact are inherently less credible than the researched findings of the Department of Defense, which has determined that the herbicide, Agent Orange, was only used along the DMZ in Korea beginning in April 1968.

Consideration has been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis, even if a veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, here, the Veteran has made no such assertion.  There is also no evidence to support any alternate theory of service connection.

The Veteran has indicated that his diabetes mellitus began in December 2008.  See January 2009 VA Form 21-526, Veteran's Application for Compensation and/or Pension.  He does not claim, and the evidence does not otherwise suggest, that this disorder began during service or within one year of service discharge.  The Veteran's service treatment records include no indication of complaints of, treatment for, or diagnoses of blood sugar problems, or diabetes mellitus in service, and the post-service medical reports do not document any diabetes mellitus findings within the one year presumptive period following separation from service in 1967.  Moreover, at the Veteran's June 1967 separation examination,  his albumin and sugar levels were within normal limits.  Finally, the Veteran has not submitted any medical evidence relating diabetes mellitus to service.  Thus, the Veteran had no in-service evidence of diabetes mellitus.  Nor does the claims file otherwise include lay evidence of continuity of symptomatology since service, or evidence that a competent medical professional has linked the Veteran's current diabetes mellitus, type II, to his service.  In the absence of such evidence, service connection may not be granted. 

The Board acknowledges the Veteran's assertions that his diabetes mellitus is the result of military service.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his current diabetes mellitus, type II, and his active duty service, to include his claimed exposure to herbicides.  Thus, his statements regarding any such link are not competent.  

In summary, the Veteran's service treatment records do not show diabetes mellitus, type II, in service.  The Veteran did not receive treatment for or a diagnosis of diabetes mellitus until 2008, approximately 40 years after service.  No medical professional has ever attributed the Veteran's diabetes mellitus to his military service, nor is the Veteran competent to make such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, including due to herbicide exposure, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for diabetes mellitus type II, including due to herbicide exposure, is denied.


REMAND

The Veteran has contended that he injured his right eye in service.  Specifically, he claimed that in his role as an escort driver in the DMZ in Korea, he drove a defector out of the neutral area through a barricade.  He reported that when he drove through the barricade, the windshield shattered and fragments of glass injured his right eye.  The Veteran reported that when he returned to the base camp, a doctor treated his eye and put a patch over it.  The Veteran provided lay statements, pictures, and newspaper articles corroborating this incident.  In particular, the newspaper articles reported that when the Veteran drove through the barrier, shattered glass from the windshield sprayed all over the inside of the car, and the Veteran suffered minor injury to his right eye from powdered glass.  The Veteran indicated that although his right eye has bothered him since this incident, he did not seek treatment until approximately six or seven years after service.  He noted that post-service, in his early thirties, he had two cataract surgeries in each eye.  He further noted that he has had one detached retina in his left eye and four detached retinas in his right eye.  The Veteran indicated that his vision in his right eye is very poor.

Under the duty to assist, a VA examination is necessary to determine the nature and etiology of any diagnosed right eye condition, to include retinal detachment with proliferative vitreoretinopathy of the right eye. 

Additionally, the Board notes that during the Veteran's October 2013 hearing testimony, the Veteran claimed that he first sought treatment for his eye approximately six or seven years after service.  However, the Board does not have any record of treatment for the Veteran's eye in or around this date.  While on remand, the RO/AMC should attempt to obtain any outstanding records of pertinent private and VA treatment, to include any private treatment records relating to the Veteran's eye beginning approximately six or seven years after service.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include any private treatment records relating to the Veteran's eye beginning approximately six or seven years after service.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of any right eye disability.  The claims folder and a copy of this REMAND must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  

The examiner should identify whether the Veteran has a current diagnosed right eye disability, to include retinal detachment with proliferative vitreoretinopathy of the right eye.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed right eye disability is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner should note and discuss the incident in service in which the Veteran drove a vehicle through a barrier, shattering the windshield and causing the Veteran to suffer minor injury to his right eye from powdered glass.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claim in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


